Citation Nr: 0021003	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-06 419	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for low back strain and 
lumbar spondylolysis.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


REMAND

The veteran had active duty from February 1982 to February 
1986 and from October 1990 to May 1991.  

This appeal arises from rating actions in February and July 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In September 1998, the 
veteran requested the transfer of his claims folder to the 
Denver, Colorado RO.  

The veteran has requested a videoconference hearing at the RO 
before a Member of the Board of Veterans' Appeals (Board), 
who will be in Washington, D.C.  This request, dated May 18, 
1999, appears to have been submitted with his 
representative's Form 646, dated May 21, 1999.  Review of the 
evidentiary does not reflect that the veteran has been 
scheduled for the requested videoconference hearing.  
Inasmuch as the veteran will be present at the RO for the 
hearing, the RO must arrange for the date of the hearing in 
accordance with 38 C.F.R. § 20.704(a) (1999).  

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:  

The RO should schedule the veteran for a 
videoconference hearing at the RO before 
a Member of the Board who will be in 
Washington, D.C.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no further action until he 
is so informed.  The purpose of this REMAND is to schedule a 
requested hearing to comply with due process considerations.  
On completion, the case should be returned to the Board, for 
further appellate review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



